BROWN, District Judge.
Upon the trial direct evidence was given strongly pointing to the defendant Taranto as the person wiio had supplied the counterfeit bills sold by the other defendants; but on a search of his house, shop and premises, no counterfeit bills were found; nor any plate, or tools or other evidences of illicit business. He had a second-hand furniture shop in the basement, with two stands on the sidewalk adjacent. Under such circumstances it was competent for the government to show such relations of the defendant to others as might enable him to supply himself with such counterfeit bills if so disposed.
It was proved that he had previously been a partner with Bettini; that a large quantity of counterfeit five dollar bills were found in Beti ini’s house, made from the same plate as those which the evidence tended to show that the defendant had given to liosa and Russo; and that Bettini’s son and G-iordani, who was arrested at Bettini’s place, were seen about Taranto’s premises. These were circumstances showing how Taranto might have obtained the bills in question. Such circumstances, even without any proof of actual concert of action with Bettini or any conspiracy between them were admissible as part of the res gesta;, as circumstances showing the situation and relations of the defendant, and his facilities for the commission of the offense. They were of the same character as proof of the defendant’s business, Ms tools, Ms knowledge, his training; all of which may be given in evidence either in favor of the prisoner or against him in connection with t in; other circumstances of the case. Wliart. Or. Ev. (9th Ed.) §§ 753, 799.
Motion overruled.